Case 1:20-cv-00237-RP Document 1-1 Filed 03/03/20 Page 1 of 1

ational
Credit Systems, Inc.

P.O. Box 312125 Adanta, GA SIIT1 (S00) 4$9-1839 (404) 629-2728
Monday - Thursday 8:00 aun. - 7:00 pan, Friday 8:00 acm. - $:00 pom

 

wood (2029

Jose Luis Sanchez
8805 NORTH PLAZA DR APT 1341
Austin TX 78753

Current Creditor: BRIDGE AT SOUTH POINT APTS
Gient Account Number:[j75
NCS Account Number: 9377

Balance: $8,353.02

This letter will serve as confirmation that National Credit Systems, Inc., acting for BRIDGE AT SOUTH POINT
APTS, 6 authorized to accept $5,847.11 as full and final settlement of the above referenced account.

THIS IS A DATED OFFER, Certified funds must be received in our office by 10/04/2019 ta take advantage af
this settlement. Once said funds have been deposited, providing they are not returned fram your bank, you
will be released from all claims and liabilities pertaining to this account.

Should you have any questions, please contact my office immediately at 404-592-0232 .
Sincerely,

Tyrone Barnes

Collection Representative

404-592 2 32

SIF OFB

This communication from a debt collector 6 an attempt to callect a debt and any information abtained will be
used for this purpase.
